DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 7/28/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION
	After the title of the invention on Page 1 of the specification, after the phrase “U.S. patent application Ser. No. 15/843,906, filed Dec. 15, 2017,” as described in paragraph [0001], inserts a phrase --now US PAT. 10,940,309,--.

Claims 11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a system including a winder apparatus including a mandrel extending from a first section to a second section of the winder apparatus, a motor coupled to the mandrel in the first section, and a carriage mount configured to couple to a carriage, wherein the mandrel extends through an opening defined by the carriage, and wherein the carriage mount is configured to move along in a direction of a longitudinal axis of the mandrel, and, as per claim 11, an assembly apparatus including a base configured to couple to the carriage, wherein the based is configured to secure the carriage while coupling bobbins to the carriage and while coupling conductors extending from the bobbins to a conductor hub. As per claim 17, the system includes brakes coupled to the carriage mount, wherein the brakes are coupled to respective bobbins to control an angular velocity of the bobbins. As per claim 18, the system includes brakes coupled to the carriage mount, wherein the brakes are coupled to respective bobbins to control a tension of the conductors. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729